Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Security Agreement”) is entered into as of
April 17, 2017 by and among HARTE HANKS, INC. (“Borrower”, and sometimes,
“Grantors”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking
association (“Lender”) on behalf of itself and its Affiliates (“Secured Party”).

 

RECITALS

 

WHEREAS, Borrower and Lender are entering into a Credit Agreement dated as of
April 17, 2017 (as it may be amended, restated or modified from time to time,
the “Credit Agreement”).

 

WHEREAS, Grantors are entering into this Security Agreement (as it may be
amended, restated or modified from time to time, the “Security Agreement”) in
order to, among other things, induce Lender to enter into and extend credit to
Borrower under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.                                     DEFINITIONS

 

1.1                              Reference to Security Agreement.  Unless
otherwise specified, all references herein to Articles, Sections, Recitals, and
Schedules refer to Articles and Sections of, and Recitals and Schedules to, this
Security Agreement. All Schedules include amendments and supplements thereto
from time to time.

 

1.2                              Principles of Construction.  Words used herein,
regardless of the number and gender specifically used, shall be deemed and
construed to include any other number, singular or plural, and any other gender,
masculine, feminine or neutral, as the context indicates is appropriate.
Whenever the words “include,” “includes” or “including” are used in this
Security Agreement, they shall be deemed to be followed by the words “without
limitation”.  All references to agreements and other contractual Instruments
shall be deemed to include subsequent amendments, permitted assignments and
other modifications thereto, but only to the extent such amendments, assignments
and other modifications are not prohibited by the terms of any Loan Document. 
Furthermore, any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, or supplemented from time to time.

 

1.3                              Definitions.  Unless otherwise defined herein,
or the context hereof otherwise requires, each term defined in either the Credit
Agreement or the UCC is used in this Security Agreement with the same meaning;
provided that, if the definition given to such term in the Credit Agreement
conflicts with the definition given to such term in the UCC, the Credit
Agreement definition shall control to the extent legally allowable; and if any
definition given to such term in Article 9 of the UCC conflicts with the
definition given to such term in any other

 

--------------------------------------------------------------------------------


 

chapter of the UCC, the Article 9 definition shall prevail. As used herein, the
following terms have the meanings indicated:

 

“Account” means any “account,” as such term is defined in Section 9.102(a)(2) of
the UCC.

 

“Account Debtor” means any person who is obligated on a Receivable.

 

“Cash Collateral Account” has the meaning set forth in Section 5.5.

 

“Chattel Paper” means any “chattel paper”, as such term is defined in
Section 9.102(a)(11) of the UCC, including all Electronic Chattel Paper and
Tangible Chattel Paper.

 

“Claims” has the meaning set forth in Section 6.18.

 

“Collateral” has the meaning set forth in Section 2.1.

 

“Collateral Note Security” means all rights, titles, interests, and Liens any
Grantor may have, be, or become entitled to under all present and future loan
agreements, security agreements, pledge agreements, deeds of trust, mortgages,
guarantees, or other Documents assuring or securing payment of or otherwise
evidencing the Collateral Notes, including those set forth on the Perfection
Certificate.

 

“Collateral Notes” means all rights, titles, and interests of any Grantor in and
to all promissory notes and other Instruments payable to such Grantor, including
all inter-company notes from the subsidiaries of such Grantor and those set
forth on the Perfection Certificate.

 

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

 

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a Lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” means any “commercial tort claim”, as such term is
defined in Section 9.102(a)(13) of the UCC, including all commercial tort claims
listed on Schedule 3.10.

 

“Commodity Account” means any “commodity account”, as such term is defined in
Section 9.102(a)(14) of the UCC, and all sub-accounts thereof.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or

 

2

--------------------------------------------------------------------------------


 

other instrument, document or agreement to which such Person is a party or by
which it or any of its Property is bound.

 

“Control” has the meaning set forth in Sections 7.106, 8.106, 9.104, 9.105,
9.106, or 9.107 of the UCC, as applicable.

 

“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in the Internal Revenue Code of 1986.

 

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether a Grantor is licensee or licensor
thereunder), including each agreement referred to on the Perfection Certificate.

 

“Copyrights” means all United States and foreign copyrights (including Community
designs), including copyrights in software and databases, whether registered or
unregistered, and, with respect to any and all of the foregoing: (a) all
registrations and applications therefor, including the registrations and
applications referred to on the Perfection Certificate; (b) all extensions and
renewals thereof; (c) all rights corresponding thereto throughout the world;
(d) all rights to sue for past, present and future infringements thereof; and
(e) all products and Proceeds of the foregoing, including any income, royalties,
and awards and any claim by any Grantor against third parties for past, present,
or future infringement of any Copyright or any Copyright licensed under any
Copyright License.

 

“Deposit Accounts” means any “deposit account”, as such term is defined in
Section 9.102(a)(29) of the UCC, including those deposit accounts identified on
Schedule 3.10, and any account which is a replacement or substitute for any of
such accounts, together with all monies, Instruments, certificates, checks,
drafts, wire transfer receipts, and other property deposited therein and all
balances therein.

 

“Documents” means any “document”, as such term is defined in
Section 9.102(a)(30) of the UCC.

 

“Electronic Chattel Paper” means any “electronic chattel paper”, as such term is
defined in Section 9.102(a)(31) of the UCC.

 

“Equipment” means: (a) any “equipment”, as such term is defined in
Section 9.102(a)(33) of the UCC; (b) all machinery, equipment, furnishings,
Fixtures, and Vehicles; and (c) any and all additions, substitutions, and
replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment, and accessories installed thereon or
affixed thereto (in each case, regardless of whether characterized as equipment
under the UCC).

 

“Excluded Equity” means any voting stock in excess of sixty-five percent (65%)
of the outstanding voting stock of any Controlled Foreign Corporation, which,
pursuant to the terms of the Credit Agreement, is not required to guaranty the
Obligations.  For the purposes of this definition, “voting stock” means, with
respect to any issuer, the issued and outstanding shares of

 

3

--------------------------------------------------------------------------------


 

each class of stock of such issuer entitled to vote (within the meaning of
Treasury Regulations §1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (a) Excluded Equity, (b) any permit or
license or any Contractual Obligation of any Grantor (i) that prohibits or
requires the consent of any Person other than Borrower and its Affiliates which
has not been obtained as a condition to the creation by such Grantor of a Lien
on any right, title or interest in such permit, license or Contractual
Obligation related thereto or (ii) to the extent that any Requirement of Law
applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in clauses (i) and (ii) of this definition, to the
extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) any Property owned by any Grantor that is subject to a
purchase money Lien or a capital lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such capital lease) prohibits or requires the consent of
any Person other than Borrower and its Affiliates which has not been obtained as
a condition to the creation of any other Lien on such equipment, and (iv) any
“intent to use” Trademark applications for which a statement of use has not been
filed (but only until such statement is filed); provided, however, “Excluded
Property” shall not include any proceeds, products, substitutions, or
replacements of Excluded Property (unless such proceeds, products,
substitutions, or replacements would otherwise constitute Excluded Property).

 

“Fixtures” means any “fixtures”, as such term is defined in Section 9.102(a)(41)
of the UCC.

 

“General Intangibles” means: (a) any “general intangibles”, as such term is
defined in Section 9.102(a)(42) of the UCC; and (b) all interest rate or
currency protection or hedging arrangements, computer software, computer
programs, all tax refunds and tax refund claims, all licenses, permits,
concessions and authorizations, all contract rights, all joint venture
interests, partnership interests, or membership interests that do not constitute
a Security, all Material Agreements, and all Intellectual Property (in each
case, regardless of whether characterized as general intangibles under the UCC).

 

“Goods” means: (a) “goods”, as that term is defined in Section 9.102(a)(44) of
the UCC; (b) all Inventory; and (c) all Equipment (in each case, regardless of
whether characterized as goods under the UCC).

 

“Grantors” has the meaning set forth in the introductory paragraph, and
“Grantor” means any one of the Grantors.

 

“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any

 

4

--------------------------------------------------------------------------------


 

combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules and annexes, a “Master Agreement”) and (c) any and
all Master Agreements and any and all related confirmations.

 

“Instrument” means any “instrument”, as such term is defined in
Section 9.102(a)(47) of the UCC, including the Collateral Notes.

 

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Inventory” means: (a) any “inventory”, as such term is defined in
Section 9.102(a)(48) of the UCC; (b) all wrapping, packaging, advertising, and
shipping materials; (c) all goods that have been returned, repossessed, or
stopped in transit; (d) all Documents evidencing any of the foregoing; and
(e) all computer programs embedded in any goods and all accessions thereto and
products thereof (in each case, regardless of whether characterized as inventory
under the UCC).

 

“Investment Related Property” means: (a) any “investment property”, as such term
is defined in Section 9.102(a)(49) of the UCC; and (b) all Pledged Equity
Interests (regardless of whether such interest is classified as investment
property under the UCC).

 

“Letter-of-Credit Right” means any “letter-of-credit right”, as such term is
defined in Section 9.102(a)(51) of the UCC.

 

“Maximum Liability” has the meaning set forth in Section 6.2(a).

 

“Money” means “money” as defined in Section 1.201(b)(24) of the UCC.

 

“Obligations” means:

 

(a)                                 each Grantor’s present and future
obligations, liabilities and indebtedness under the Credit Agreement, each Loan
Document, and this Security Agreement;

 

(b)                                all future advances by Lender or its
Affiliates to any Grantor;

 

(c)                                 all costs and expenses, including all
attorneys’ fees and legal expenses, incurred by Lender or its Affiliates to
preserve and maintain the Collateral, collect the obligations herein described,
and enforce this Security Agreement or any rights under the other Loan
Documents;

 

(d)                                all obligations under or in connection with
any Hedge Agreements with Lender or its Affiliates;

 

5

--------------------------------------------------------------------------------


 

(e)                                 the obligation to reimburse any amount that
Secured Party (in its sole and absolute discretion) elects to pay or advance on
behalf of any Grantor following the occurrence of any Event of Default;

 

(f)                                   all other obligations, indebtedness, and
liabilities of each Grantor to Lender or its Affiliates, now existing or
hereafter arising;

 

(g)                                all amounts owed under any extension,
renewal, or modification of any of the foregoing; and

 

(h)                                 any of the foregoing that arises after the
filing of a petition by or against any Grantor under the Bankruptcy Code, even
if the obligations due do not accrue because of the automatic stay under
Bankruptcy Code § 362 or otherwise.

 

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether a Grantor is licensee or licensor thereunder),
including each agreement referred to on the Perfection Certificate.

 

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including: (a) each patent and patent application referred to on
the Perfection Certificate; (b) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof; (c) all
rights corresponding thereto throughout the world; (d) all inventions and
improvements described therein; (e) all rights to sue for past, present and
future infringements thereof; (f) all licenses, claims, damages, and Proceeds of
suit arising therefrom; and (g) all products and Proceeds of the foregoing,
including any income, royalties, and awards and any claim by any Grantor against
third parties for past, present, or future infringement of any Patent or any
Patent licensed under any Patent License.

 

“Perfection Certificate” means the Perfection Certificate in the form of
Exhibit “A” attached hereto.

 

“Permitted Liens” means Liens permitted under Section Error! Reference source
not found..

 

“Pledged Equity Interests” means all Pledged Stock, Pledged LLC Interests, and
Pledged Partnership Interests.  Pledged Equity Interests shall specifically
exclude any Excluded Property.

 

“Pledged LLC Interests” means all interests owned by a Grantor in any limited
liability company, including all limited liability company interests listed on
the Perfection Certificate and the certificates, if any, representing such
limited liability company interests and any interest of such Grantor on the
books and records of such limited liability company or on the books and records
of any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, Instruments, securities and
other property or Proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests.

 

6

--------------------------------------------------------------------------------


 

“Pledged Partnership Interests” means all interests owned by a Grantor in any
general partnership, limited partnership, limited liability partnership or other
partnership, including all partnership interests listed on the Perfection
Certificate and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, Instruments, securities and other property or Proceeds from
time to time received, receivable, or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.

 

“Pledged Stock” means all shares of capital stock owned by a Grantor, including
all shares of capital stock described on the Perfection Certificate, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, Instruments, securities, and
other property or Proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such shares.

 

“Proceeds” means any “proceeds,” as such term is defined in Section 9.102(a)(65)
of the UCC.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Related
Property, Instruments, or Commercial Tort Claims, and any other rights or claims
to receive Money which are General Intangibles or which are otherwise included
as Collateral, together with all of the applicable Grantor’s rights, if any, in
all Collateral Support and Supporting Obligations related thereto.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

 

“Secured Obligations” means the Obligations, whether or not (a) such Obligations
arise or accrue before or after the filing by or against any Grantor of a
petition under the Bankruptcy Code, or any similar filing by or against any
Grantor under the laws of any jurisdiction, or any bankruptcy, insolvency,
receivership or other similar proceeding, (b) such Obligations are allowable
under Section 502(b)(2) of the Bankruptcy Code or under any other insolvency
proceedings, (c) the right of payment in respect of such Obligations is reduced
to judgment, or (d) such Obligations are liquidated, unliquidated, similar,
dissimilar, related, unrelated, direct, indirect, fixed, contingent, primary,
secondary, joint, several, or joint and several, matured, disputed, undisputed,
legal, equitable, secured, or unsecured.

 

“Securities Account” means any “securities account”, as such term is defined in
Section 8.501(a) of the UCC, and all sub-accounts thereof.

 

“Security” has the meaning set forth in Section 8.102(a)(15) of the UCC.

 

“Security Agreement Supplement” has the meaning set forth in Section 4.21.

 

7

--------------------------------------------------------------------------------


 

“Supporting Obligation” means all “supporting obligations” as defined in
Section 9.102(a)(78) of the UCC.

 

“Tangible Chattel Paper” means any “tangible chattel paper”, as such term is
defined in Section 9.102(a)(79) of the UCC.

 

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether a Grantor is licensee or licensor
thereunder), including each agreement referred to on Schedule 3.17.

 

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing, including: (a) the registrations and applications referred to on the
Perfection Certificate; (b) all extensions or renewals of any of the foregoing;
(c) all of the goodwill of the business connected with the use of and symbolized
by the foregoing; (d) the right to sue for past, present and future infringement
or dilution of any of the foregoing or for any injury to goodwill; and (e) all
products and Proceeds of the foregoing, including any income, royalties, and
awards and any claim by any Grantor against third parties for past, present, or
future infringement of any Trademark or any Trademark licensed under any
Trademark License.

 

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether a Grantor is licensee or licensor
thereunder), including each agreement referred to on the Perfection Certificate.

 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how, whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all Documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including: (a) the right to sue for past, present and future misappropriation or
other violation of any Trade Secret; and (b) all products and Proceeds of the
foregoing, including any income, royalties, and awards and any claim by any
Grantor against third parties for past, present, or future infringement of any
Trade Secrets or any Trade Secrets licensed under any Trade Secret License.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Texas; provided, however, that in any event, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority (or terms of similar import in any applicable jurisdiction) of Secured
Party’s security interest in any Collateral is governed by the Uniform
Commercial Code (or other similar law) as in effect in a jurisdiction (whether
within or outside the United States) other than the State of Texas, the term
“UCC” shall mean the Uniform Commercial Code (or other similar law) as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection or priority (or terms of similar import in such
jurisdiction) and for purposes of definitions related to such provisions.

 

“Vehicles” means all present and future automobiles, trucks, truck tractors,
trailers, semi-trailers, or other motor vehicles or rolling stock, now owned or
hereafter acquired by a Grantor.

 

8

--------------------------------------------------------------------------------


 

2.                                     GRANT OF SECURITY INTEREST

 

2.1                              Security Interest.  To secure the prompt and
complete payment and performance of the Secured Obligations when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code or
any similar provisions of other applicable laws), each Grantor hereby grants to
Secured Party a continuing security interest in, a Lien upon, and a right of set
off against, and hereby assigns to Secured Party as security, all personal
property of such Grantor, whether now owned or hereafter acquired or existing,
and wherever located (together with all other collateral security for the
Secured Obligations at any time granted to or held or acquired by Secured Party,
collectively, the “Collateral”), including:

 

(a)                                 Accounts;

 

(b)                                Chattel Paper;

 

(c)                                 Commercial Tort Claims;

 

(d)                                Deposit Accounts, Securities Accounts, and
Commodity Accounts;

 

(e)                                 Documents;

 

(f)                                   General Intangibles;

 

(g)                                Goods;

 

(h)                                 Instruments;

 

(i)                                     Investment Related Property;

 

(j)                                     Letter of Credit Rights;

 

(k)                                 Money;

 

(l)                                     to the extent not otherwise included
above, all Collateral Records, Collateral Support, and Supporting Obligations
relating to any of the foregoing; and

 

(m)                             to the extent not otherwise included above, all
accessions to, substitutions for, and all replacements, products, Proceeds of
the foregoing, including Proceeds of and unearned premiums with respect to
insurance policies, and claims against any Person for loss, damage, or
destruction of any Collateral.

 

If the security interest granted hereby in any rights of any Grantor under any
contract included in the Collateral is expressly prohibited by such contract,
then the security interest hereby granted therein nonetheless remains effective
to the extent allowed by Article 9 of the UCC or other applicable law but is
otherwise limited by that prohibition.  Notwithstanding the foregoing, no Lien
or security interest is hereby granted on any Excluded Property; provided that
(i) if and

 

9

--------------------------------------------------------------------------------


 

when any Property shall cease to be Excluded Property, a Lien on and security in
such Property shall be deemed granted therein and (ii) immediately upon the
amendment of the Internal Revenue Code to allow the pledge of a greater
percentage of the voting power of capital stock in a Controlled Foreign
Corporation without adverse tax consequences, the Collateral shall include, and
the security interest granted by each Grantor shall attach to, such greater
percentage of capital stock of each Controlled Foreign Corporation. Furthermore,
notwithstanding any contrary provision, each Grantor agrees that, if, but for
the application of this paragraph, granting a security interest in the
Collateral would constitute a fraudulent conveyance under 11 U.S.C. § 548 or a
fraudulent conveyance or transfer under any state fraudulent conveyance,
fraudulent transfer, or similar law in effect from time to time (each a
“fraudulent conveyance”), then the security interest remains enforceable to the
maximum extent possible without causing such security interest to be a
fraudulent conveyance, and this Security Agreement is automatically amended to
carry out the intent of this sentence.

 

2.2                              Grantors Remain Liable.  Notwithstanding
anything to the contrary contained herein, (a) each Grantor shall remain liable
under the contracts and agreements included in the Collateral to the extent set
forth therein to perform all of its respective duties and Obligations thereunder
to the same extent as if this Security Agreement had not been executed, (b) the
exercise by Secured Party of any of its rights hereunder shall not release any
Grantor from any of its duties or Obligations under the contracts and agreements
included in the Collateral, and (c) Secured Party shall not have any obligation
or liability under any of the contracts and agreements included in the
Collateral by reason of this Security Agreement, nor shall Secured Party be
obligated to perform any of the Obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

2.3                              Authorization to File Financing Statements. 
Each Grantor hereby irrevocably authorizes Secured Party at any time and from
time to time to file in any UCC jurisdiction any initial financing statements
and amendments thereto that (a) indicate the Collateral (i) as all assets of
such Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the
UCC, or (ii) as being of an equal or lesser scope or with greater detail, and
(b) contain any other information required by Subchapter E of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.  Each
Grantor agrees to furnish any such information to Secured Party promptly upon
request.

 

3.                                     REPRESENTATIONS AND WARRANTIES.  Each
Grantor represents and warrants to Secured Party that:

 

3.1                              Credit Agreement.  Certain representations and
warranties in the Loan Documents to which a Grantor is a party are applicable to
such Grantor or its assets or operations, and each such representation and
warranty is true and correct.

 

10

--------------------------------------------------------------------------------


 

3.2                              Title; Authorization; Enforceability;
Perfection.  (a) Each Grantor has good and valid rights in and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder, free and clear of all Liens except for Permitted Liens, and has full
power and authority to grant to Secured Party the security interest in such
Collateral; (b) the execution and delivery by each Grantor of this Security
Agreement has been duly authorized, and this Security Agreement constitutes a
legal, valid and binding obligation of such Grantor and creates a security
interest enforceable against such Grantor in all now owned and hereafter
acquired Collateral; (c)(i) upon the filing of all UCC financing statements
naming each Grantor as “debtor” and Secured Party as “secured party” and
describing the Collateral in the filing offices set forth opposite such
Grantor’s name on the Perfection Certificate hereof, (ii) upon delivery of all
Instruments, Chattel Paper, certificated Pledged Equity Interests, and
Collateral Notes, (iii) upon sufficient identification of Commercial Tort
Claims, (iv) upon execution of a control agreement establishing Secured Party’s
Control with respect to any Deposit Account, Securities Account, or Commodity
Account, (v) upon consent of the issuer or any nominated person with respect to
Letter of Credit Rights, and (vi) to the extent not subject to Article 9 of the
UCC, upon recordation of the security interests granted hereunder in
Intellectual Property in the applicable intellectual property registries,
including the United States Patent and Trademark Office and the United States
Copyright Office, the security interests granted to Secured Party hereunder
constitute valid and perfected first priority Liens (subject in the case of
priority only to (1)  Permitted Liens, and (2) the rights of the United States
government (including any agency or department thereof) with respect to United
States government Receivables on all of the Collateral).

 

3.3                              Conflicting Legal Requirements and Contracts. 
Neither the execution and delivery by any Grantor of this Security Agreement,
the creation and perfection of the security interest in the Collateral granted
hereunder, nor compliance with the terms and provisions hereof will (a) violate
(i) any legal requirement binding on such Grantor, (ii) such Grantor’s
organizational documents, or (iii) the provisions of any indenture, Instrument
or agreement to which such Grantor is a party or is subject, or by which it, or
its property, is bound; or (b) conflict with or constitute a default under, or
result in the creation or imposition of any Lien pursuant to, the terms of any
such indenture, Instrument or agreement (other than any Lien of Secured Party).

 

3.4                              Governmental Authority.  No authorization,
approval, or other action by, and no notice to or filing with, any Governmental
Authority is required either (a) for the pledge by any Grantor of the Collateral
pursuant to this Security Agreement or for the execution, delivery, or
performance of this Security Agreement by any Grantor, or (b) for the exercise
by Secured Party of the voting or other rights provided for in this Security
Agreement or the remedies in respect of the Collateral pursuant to this Security
Agreement (except as may be required in connection with the disposition of the
Pledged Equity Interests by legal requirements affecting the offering and sale
of securities generally).

 

3.5                              Grantor Information.  Each Grantor’s exact
legal name, jurisdiction of organization, type of entity, state issued
organizational identification number and the location of its principal place of
business, or chief executive office (or the principal residence if such Grantor
is a natural person) and of the books and records relating to the Receivables,
are disclosed on the Perfection Certificate; no Grantor has any other places of
business except those

 

11

--------------------------------------------------------------------------------


 

set forth on the Perfection Certificate.  Except as noted on the Perfection
Certificate hereto, all such books, records, and Collateral are in such
Grantor’s possession. No Grantor has done in the last five (5) years, and does,
business under any other name (including any trade-name or fictitious business
name) except for those names set forth on the Perfection Certificate. Except as
provided on the Perfection Certificate, no Grantor has changed its name,
jurisdiction of organization, principal place of business, or chief executive
office (or principal residence if such Grantor is a natural person) or its
corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years.

 

3.6                              Property Locations.  The Inventory, Equipment,
and Fixtures are located solely at the locations described on the Perfection
Certificate.  All of such locations are owned by a Grantor except for locations
(a) which are leased by a Grantor as lessee and designated in the Perfection
Certificate, and (b) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated in the Perfection
Certificate, with respect to which Inventory such Grantor has delivered bailment
agreements, warehouse receipts, financing statements or other Documents
satisfactory to Secured Party to protect Secured Party’s security interest in
such Inventory.

 

3.7                              Litigation.  There is no litigation,
investigation, or governmental proceeding threatened against any Grantor or any
of its properties which if adversely determined would result in a Material
Adverse Event with respect to the Collateral or such Grantor other than set
forth in Schedule 6.5 to the Credit Agreement.

 

3.8                              No Financing Statements or Control Agreements. 
Other than the financing statements and control agreements with respect to this
Security Agreement, there are no other financing statements or control
agreements covering any Collateral, other than those evidencing Permitted Liens.

 

3.9                              Maintenance of Collateral.  All tangible
Collateral which is necessary to any Grantor’s business is in good repair and
condition, ordinary wear and tear excepted.

 

3.10                       Collateral.  The Perfection Certificate accurately
lists all Pledged Equity Interests, Securities Accounts, Commodity Accounts,
Deposit Accounts, Collateral Notes, Collateral Note Security, Commercial Tort
Claims, Material Agreements, and all letters of credit, in which any Grantor has
any right, title, or interest. All information supplied by any Grantor to
Secured Party with respect to any of the Collateral (in each case taken as a
whole with respect to any particular Collateral) is true, correct, and complete
in all material respects.

 

3.11                       Deposit, Commodity, and Securities Accounts.  The
Perfection Certificate correctly identifies all Deposit Accounts, Commodity
Accounts, and Securities Accounts in which a Grantor has an interest and the
institutions holding such accounts.  Each Grantor is the sole account holder of
each such account, and such Grantor has not consented to, and is not otherwise
aware of, any person (other than Secured Party) having Control over, or any
other interest in, any such account or the property credited thereto.

 

12

--------------------------------------------------------------------------------


 

3.12                       Receivables.

 

(a)                                 Each Receivable (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is and will
be enforceable in accordance with its terms, (iii) is not and will not be
subject to any setoffs, defenses, taxes, counterclaims (except with respect to
refunds, returns and allowances in the ordinary course of business with respect
to damaged merchandise), and (iv) is and will be in compliance with all
applicable laws, whether federal, state, local or foreign.

 

(b)                                Other than Receivables which in the aggregate
do not exceed $1,000,000.00, none of the Account Debtors in respect of any
Receivable is the government of the United States, any agency or instrumentality
thereof, any state or municipality or any foreign sovereign.  No Receivable
requires the consent of the Account Debtor in respect thereof in connection with
the pledge hereunder, except any consent which has been obtained.

 

(c)                                 The names of the Account Debtors, amounts
owing, due dates and other information with respect to each Account or Chattel
Paper are and will be correctly stated in all records of each Grantor relating
thereto and in all invoices and reports with respect thereto furnished to
Secured Party by each Grantor from time to time.  As of the time when each
Account or each item of Chattel Paper arises, the applicable Grantor shall be
deemed to have represented and warranted that such Account or Chattel Paper, as
the case may be, and all records relating thereto, are genuine and in all
respects what they purport to be.

 

3.13                       Letter of Credit Rights.  All letters of credit to
which any Grantor has rights is listed on the Perfection Certificate, and such
Grantor has obtained the consent of each issuer or the nominated person of any
letter of credit to the assignment of the Proceeds of the letter of credit to
Secured Party.

 

3.14                       Instruments; Chattel Paper; Collateral Notes; and
Collateral Note Security.  Within five (5) Business Days after Secured Party’s
request therefor, Grantor will deliver all Instruments and Chattel Paper,
including the Collateral Notes to Secured Party, together with corresponding
endorsements duly execute by the applicable Grantor in favor of Secured Party,
and such endorsements have been duly and validly executed and are binding and
enforceable against such Grantor in accordance with their terms.  Each
Collateral Note and the Documents evidencing the Collateral Note Security are in
full force and effect; there have been no renewals or extensions of, or
amendments, modifications, or supplements to, any thereof about which Secured
Party has not been advised in writing; and no “default” or “potential default”
has occurred and is continuing under any such Collateral Note or Documents
evidencing the Collateral Note Security, except as disclosed on the Perfection
Certificate.

 

3.15                       [Reserved].  .

 

13

--------------------------------------------------------------------------------


 

3.16                       Investment Related Property.

 

(a)                                 The Perfection Certificate sets forth all of
the Pledged Stock, Pledged LLC Interests, and Pledged Partnership Interests
owned by any Grantor and such Pledged Equity Interests constitute the percentage
of issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on such Schedule.

 

(b)                                Except as set forth on the Perfection
Certificate, no Grantor has acquired any equity interests of another entity or
substantially all the assets of another entity within the past five (5) years.

 

(c)                                 Each Grantor is the record and beneficial
owner of the Pledged Equity Interests owned by it free of all Liens, rights or
claims of other persons other than Permitted Liens, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests.

 

(d)                                No consent of any person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary or desirable in
connection with the creation, perfection or first priority status of the
security interest of Secured Party in any Pledged Equity Interests or the
exercise by Secured Party of the voting or other rights provided for in this
Security Agreement or the exercise of remedies in respect thereof.

 

(e)                                 None of the Pledged LLC Interests or Pledged
Partnership Interests are or represent interests in issuers that (i) are
registered as investment companies or (ii) are dealt in or traded on securities
exchanges or markets.

 

(f)                                   Except as otherwise set forth on the
Perfection Certificate, all of the Pledged LLC Interests and Pledged Partnership
Interests are or represent interests in issuers that have not opted to be
treated as securities under the UCC of any jurisdiction.

 

(g)                                (i) Within five (5) Business Days of the
request therefor Grantor will deliver to Secured Party all stock certificates,
or other Instruments or Documents representing or evidencing the Pledged Equity
Interests, together with corresponding assignment or transfer powers duly
executed in blank by such Grantor, and such powers have been duly and validly
executed and are binding and enforceable against such Grantor in accordance with
their terms and (ii) to the extent such Pledged Equity Interests are
uncertificated, each Grantor will take all actions necessary or desirable to
establish Secured Party’s Control over such Pledged Equity Interests.

 

3.17                       Intellectual Property.

 

(a)                                 All of the Intellectual Property is
subsisting, valid, and enforceable. The information contained on the Perfection
Certificate is true, correct, and complete.  All

 

14

--------------------------------------------------------------------------------


 

issued Patents, Patent Licenses, Trademarks, Trademark Licenses, Copyrights,
Copyright Licenses, Trade Secret, and Trade Secret Licenses of each Grantor are
identified on the Perfection Certificate.

 

(b)                                Each Grantor is the sole and exclusive owner
of the entire and unencumbered right, title, and interest in and to the
Intellectual Property purported to be owned by such Grantor free and clear of
any Liens, including any pledges, assignments, licenses, user agreements, and
covenants by such Grantor not to sue third persons, other than Permitted Liens.

 

(c)                                 To the best of each Grantor’s knowledge, no
third party is infringing in any material respect, or in such Grantor’s
reasonable business judgment, may be infringing in any material respect, any of
such Grantor’s rights under the Intellectual Property.

 

(d)                                Each Grantor has performed and will continue
to perform all acts reasonably necessary and has paid and will continue to pay
all required fees and taxes to maintain each and every item of the Intellectual
Property in full force and effect throughout the world, as applicable.

 

(e)                                 Each of the Patents and Trademarks
identified on the Perfection Certificate has been properly registered with the
United States Patent and Trademark Office and in corresponding offices
throughout the world (where appropriate) and each of the Copyrights identified
on the Perfection Certificate has been properly registered with the United
States Copyright Office and in corresponding offices throughout the world (where
appropriate).

 

(f)                                   To the best of each Grantor’s knowledge,
no claims with respect to the Intellectual Property have been asserted and are
pending (i) to the effect that the sale, licensing, pledge, or use of any of the
products of such Grantor’s business infringes any other party’s valid copyright,
trademark, service mark, trade secret, or other intellectual property right,
(ii) against the use by such Grantor of any Intellectual Property used in such
Grantor’s business as currently conducted, or (iii) challenging the ownership or
use by such Grantor of any of the Intellectual Property that such Grantor
purports to own or use, nor, to such Grantor’s knowledge, is there a valid basis
for such a claim described in this the Perfection Certificate.

 

3.18                       Excluded Property.  Each Grantor hereby represents
and warrants that the Excluded Property, when taken as a whole, is not material
to the business operations or financial condition of Borrower and its
Subsidiaries, taken as a whole.

 

The foregoing representations and warranties will be true and correct in all
respects with respect to any additional Collateral or additional specific
descriptions of certain Collateral delivered to Secured Party in the future by
any Grantor.  The failure of any of these representations or warranties or any
description of Collateral therein to be accurate or complete shall not impair
the security interest in any such Collateral.

 

15

--------------------------------------------------------------------------------


 

4.                                     COVENANTS.  From the date of this
Security Agreement, and thereafter until this Security Agreement is terminated:

 

4.1                              Loan Documents.  Each Grantor shall (a) comply
with, perform, and be bound by all covenants and agreements in the Loan
Documents that are applicable to it, its assets, or its operations, each of
which is hereby ratified and confirmed (INCLUDING THE INDEMNIFICATION AND
RELATED PROVISIONS IN SECTION 11.2 OF THE CREDIT AGREEMENT); AND (b) CONSENT TO
AND APPROVE THE VENUE AND SERVICE OF PROCESS IN SECTION 11.12 OF THE CREDIT
AGREEMENT, AND WAIVER OF JURY TRIAL PROVISIONS OF SECTION 11.19 OF THE CREDIT
AGREEMENT.

 

4.2                              General.

 

(a)                                 Inspection.  Each Grantor will permit
Secured Party, by its representatives and agents (a) to inspect the Collateral,
(b) to examine and make copies of the records of such Grantor relating to the
Collateral, and (c) to discuss the Collateral and the related records of such
Grantor with, and to be advised as to the same by, such Grantor’s officers,
employees, and accountants (and, in the case of any Receivable, with any Account
Debtor), all at such reasonable times and intervals as Secured Party may
determine, and all at such Grantor’s expense.

 

(b)                                Records and Reports; Notification of Default
or Event of Default.  Each Grantor will maintain true, complete, and accurate
books and records with respect to the Collateral, and furnish to Secured Party
such reports relating to the Collateral at such intervals as Secured Party shall
from time to time request.  Each Grantor will give prompt notice in writing to
Secured Party of the occurrence of any Default or Event of Default and of any
other development, financial or otherwise, which might materially and adversely
affect the Collateral.  Each Grantor shall mark its books and records to reflect
the security interest of Secured Party under this Security Agreement.

 

(c)                                 Schedules.  Each Grantor shall reasonably
promptly update the Perfection Certificate if any information therein shall
become inaccurate or incomplete in any material respect.  The failure of
property descriptions to be accurate or complete on the Perfection Certificate
shall not impair Secured Party’s security interest in such property.

 

(d)                                Financing Statements and Other Actions;
Defense of Title.  Each Grantor will deliver to Secured Party all financing
statements and execute and deliver control agreements and other Documents and
take such other actions as may from time to time be requested by Secured Party
in order to maintain a first priority perfected security interest in and, in the
case of Investment Related Property, Deposit Accounts, Letter-of-Credit-Rights,
and Electronic Chattel Paper, Control of, the Collateral.  Each Grantor will
take any and all actions necessary to defend title to the Collateral against all
persons and to defend the security interest of Secured Party in the Collateral
and the priority thereof against any Lien not expressly permitted hereunder.

 

16

--------------------------------------------------------------------------------


 

(e)                                 Disposition of Collateral.  No Grantor will
sell, lease, license or otherwise dispose of the Collateral except (i) prior to
the occurrence of an Event of Default, dispositions specifically permitted
pursuant to the Credit Agreement, (ii) until such time following the occurrence
of an Event of Default, as such Grantor receives a notice from Secured Party
instructing such Grantor to cease such transactions, sales or leases of
Inventory in the ordinary course of business, and (iii) until such time as such
Grantor receives a notice from Secured Party pursuant to Section 5.4, Proceeds
of Inventory and Accounts collected in the ordinary course of business.

 

(f)                                   Change in Location, Jurisdiction of
Organization or Name.  No Grantor will (i) change its name or taxpayer
identification number, or (ii) change its jurisdiction of organization, unless
such Grantor shall have given Secured Party not less than thirty (30) days’
prior written notice thereof, and Secured Party shall have determined that such
change will not adversely affect the validity, perfection or priority of Secured
Party’s security interest in the Collateral. Prior to making any of the
foregoing changes, each Grantor shall execute and deliver all such additional
Documents and perform all additional acts as Secured Party, in its sole
discretion, may request in order to continue or maintain the existence and
priority of its security interest in all of the Collateral.

 

(g)                                Taxes.  Each Grantor will pay when due all
taxes, assessments and governmental charges and levies upon the Collateral,
except those which are being contested in good faith by appropriate proceedings
and with respect to which no Lien exists and as to which appropriate reserves
are being maintained.

 

(h)                                 Compliance with Agreements.  Each Grantor
shall comply in all material respects with all mortgages, deeds of
trust, Instruments, and other agreements binding on it or affecting its
properties or business.

 

(i)                                     Compliance with Legal Requirements. 
Each Grantor shall comply with all applicable laws, rules, regulations, and
orders of any court or Governmental Authority.

 

4.3                              Receivables.

 

(a)                                 Delivery of Invoices. Each Grantor will
deliver to Secured Party immediately upon its request after the occurrence of an
Event of Default duplicate invoices with respect to each Account bearing such
language of assignment as Secured Party shall specify.

 

4.4                              Inventory and Equipment.

 

(a)                                 Maintenance of Goods.  Each Grantor will do
all things necessary to maintain, preserve, protect and keep the Inventory and
the Equipment in good repair and working and saleable condition.

 

17

--------------------------------------------------------------------------------


 

(b)                                Insurance.  Each Grantor will (i) maintain
fire and extended coverage insurance on the Inventory and Equipment containing a
lender’s loss payable clause in favor of Secured Party, and providing that said
insurance will not be terminated except after at least thirty (30) days’ written
notice from the insurance company to Secured Party, (ii) maintain such other
insurance on the Collateral for the benefit of Secured Party as Secured Party
shall from time to time request, (iii) furnish to Secured Party upon the request
of Secured Party from time to time the originals of all policies of insurance on
the Collateral and certificates with respect to such insurance, and (d) maintain
general liability insurance naming Secured Party as an additional insured.

 

(c)                                 Inventory Warranties.  Each Grantor warrants
and represents that (i) Secured Party may rely, without independent
investigation, on all statements or representations made by it on or with
respect to any Borrowing Base Report, and (ii) unless otherwise indicated in
writing by Grantors (in which case any such affected Inventory shall not be
considered Eligible Inventory), each of the criteria set forth in the definition
of “Eligible Inventory” has been met with respect to all Inventory included as
Eligible Inventory on any Borrowing Base Report.

 

(d)                                Safekeeping of Inventory; Inventory
Covenants.  Secured Party shall not be responsible for (i) the safekeeping of
the Inventory, (ii) any loss or damage thereto or destruction thereof occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value of Inventory, or (iv) any act or default of any carrier, warehouseman,
bailee or forwarding agency or any other person in any way dealing with or
handling the Inventory, except to the extent that any Grantor incurs any loss,
cost, claim or damage from any of the foregoing as a result of the gross
negligence or willful misconduct of Secured Party as determined by a court of
competent jurisdiction in final and nonappealable judgment.  All risk of loss,
damage, distribution or diminution in value of the Inventory shall, except as
noted in the previous sentence, be borne by Grantors.

 

(e)                                 Records and Schedules of Inventory.  Each
Grantor shall keep correct and accurate daily records on a first-in, first-out
basis, itemizing and describing the kind, type, quality and quantity of
Inventory, such Grantor’s cost therefor and selling price thereof, and the daily
withdrawals therefrom and additions thereto and Inventory then on consignment,
and shall, at the request of Secured Party, furnish to Secured Party daily
copies of the working papers related thereto and, at the times required under
the Credit Agreement, a current Borrowing Base Report, based on the FIFO cost
assumption.  A physical count of the Inventory shall be conducted no less often
than annually and a report based on such count of Inventory shall promptly
thereafter be provided to Secured Party together with such supporting
information including invoices relating to such Grantor’s purchase of goods
listed in said report, as Secured Party shall, in its sole and absolute
discretion, request.

 

(f)                                   Certificates of Title.  With respect to
any item of Equipment which is covered by a certificate of title and indication
of a security interest on such certificate is required as a condition of
perfection, upon the request of Secured Party, the applicable Grantor shall
cause Secured Party’s security interest to be properly indicated thereon.

 

18

--------------------------------------------------------------------------------


 

(g)                                Landlord Waivers.  Within thirty (30) days of
Secured Party’s request therefor, Grantor shall obtain a landlord waiver
reasonably acceptable to Secured Party for each property leased by Borrower.

 

4.5                              Investment Related Property.

 

(a)                                 No Modification of Rights and Obligation.
Without the prior written consent of Secured Party, no Grantor shall vote to
enable or take any other action to: (i) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially changes the
rights of such Grantor with respect to any Investment Related Property or
adversely affects the validity, perfection or priority of Secured Party’s
security interest; (ii) permit any issuer of any Pledged Equity Interest to
issue any additional stock, partnership interests, limited liability company
interests or other equity interests of any nature or to issue securities
convertible into or granting the right of purchase or exchange for any stock or
other equity interest of any nature of such issuer; (iii) other than as
permitted under the Credit Agreement, permit any issuer of any Pledged Equity
Interest to dispose of all or a material portion of its assets; (iv) waive any
default under or breach of any terms of organizational document relating to the
issuer of any Pledged Equity Interest; or (v) cause any issuer of any Pledged
Partnership Interests or Pledged LLC Interests which are not securities (for
purposes of the UCC) on the date hereof to elect or otherwise take any action to
cause such Pledged Partnership Interests or Pledged LLC Interests to be treated
as securities for purposes of the UCC; provided, however, notwithstanding the
foregoing, if any issuer of any Pledged Partnership Interests or Pledged LLC
Interests takes any such action in violation of the foregoing in this
clause (v), such Grantor shall promptly notify Secured Party in writing of any
such election or action and, in such event, shall take all steps necessary or
advisable to establish Secured Party’s Control thereof.

 

(b)                                Performance of Underlying Obligations. Each
Grantor shall comply with all of its Obligations under any partnership agreement
or limited liability company agreement relating to Pledged Partnership Interests
or Pledged LLC Interests and shall enforce all of its rights with respect to any
Investment Related Property.

 

(c)                                 Changes in Capital Structure of Issuers. No
Grantor shall permit any issuer of any Pledged Equity Interest to merge or
consolidate unless (i) such issuer creates a security interest that is perfected
by a filed financing statement (that is not effective solely under Section 9-508
of the UCC) in collateral in which such new debtor has or acquires rights, and
(ii) all the outstanding capital stock or other equity interests of the
surviving or resulting corporation, limited liability company, partnership or
other entity is, upon such merger or consolidation, pledged hereunder; provided
that if the surviving or resulting issuer upon any such merger or consolidation
involving an issuer which is a Controlled Foreign Corporation, then such Grantor
shall only be required to pledge equity interests in accordance with
Section 2.1.

 

(d)                                Consent of Grantor. Each Grantor consents to
the grant by each other Grantor of a security interest in all Investment Related
Property to Secured Party and,

 

19

--------------------------------------------------------------------------------


 

without limiting the foregoing, consents to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to Secured Party or its
nominee following an Event of Default and to the substitution of Secured Party
or its nominee as a partner in any partnership or as a member in any limited
liability company with all the rights and powers related thereto.

 

(e)                                 Voting of Securities.  Prior to the
occurrence of an Event of Default, each Grantor is entitled to exercise all
voting rights pertaining to any Pledged Equity Interests; provided, however,
that no vote shall be cast or consent, waiver, or ratification given or action
taken without the prior written consent of Secured Party which would (i) be
inconsistent with or violate any provision of this Security Agreement or any
other Loan Document or (ii) amend, modify, or waive any term, provision or
condition of the certificate of incorporation, bylaws, certificate of formation,
or other charter document, or other agreement relating to, evidencing, providing
for the issuance of, or securing any Collateral; and provided further that such
Grantor shall give Secured Party at least five (5) Business Days’ prior written
notice in the form of an officers’ certificate of the manner in which it intends
to exercise, or the reasons for refraining from exercising, any voting or other
consensual rights pertaining to the Collateral or any part thereof which might
have a material adverse effect on the value of the Collateral or any part
thereof.  On and after the occurrence of an Event of Default and if Secured
Party elects to exercise such right, the right to vote any Pledged Equity
Interests shall be vested exclusively in Secured Party.  To this end, each
Grantor hereby irrevocably constitutes and appoints Secured Party the proxy and
attorney-in-fact of such Grantor, with full power of substitution, to vote, and
to act with respect to, any and all Collateral that is Pledged Equity Interests
standing in the name of such Grantor or with respect to which such Grantor is
entitled to vote and act, subject to the understanding that such proxy may not
be exercised unless an Event of Default has occurred.  The proxy herein granted
is coupled with an interest, is irrevocable, and shall continue until the
termination of this Security Agreement pursuant to Section 6.16.

 

4.6                              Accounts.

 

(a)                                 Account Warranties.  Each Grantor warrants
and represents that (i) Secured Party may, in determining which Accounts listed
on any Borrowing Base Report are Eligible Accounts, rely without independent
investigation on all statements or representations made by Borrower or such
Grantor on or with respect to any such Borrowing Base Report, and (ii) unless
otherwise indicated in writing by Grantors (in which case such Account shall not
be considered an Eligible Account), each of the criteria set forth in the
definition of “Eligible Account” has been met with respect to each Account
included as an Eligible Account on any Borrowing Base Report.

 

(b)                                Verification of Accounts.  Secured Party
shall have the right, at any time or times hereafter, in its name or in the name
of a nominee of Secured Party, to verify the validity, amount or any other
matter relating to any Accounts, by mail, telephone, telegraph or otherwise.

 

(c)                                 [Reserved]

 

20

--------------------------------------------------------------------------------


 

(d)                                Notice to Account Debtor.  Secured Party may,
in its sole discretion, at any time or times after an Event of Default has
occurred, and without prior notice to any Grantor, notify any or all Account
Debtors that the Accounts have been assigned to Secured Party and that Secured
Party has a security interest therein.  Secured Party may direct any or all
Account Debtors to make all payments upon the Accounts directly to Secured
Party.  Secured Party shall furnish Grantors with a copy of such notice.

 

4.7                              Intellectual Property.

 

(a)                                 Prosecution of Applications. Each Grantor
shall prosecute in accordance with good business judgement consistent with past
practices all applications in respect of Intellectual Property, now or hereafter
pending.

 

(b)                                [Reserved].

 

(c)                                 Maintenance of Rights. To the extent such
Intellectual Property is material to its current or planned business, each
Grantor shall preserve and maintain all of its material rights in the
Intellectual Property and protect its Intellectual Property from infringement,
unfair competition, cancellation, or dilution by all appropriate action
necessary in such Grantor’s reasonable business judgment, including the
commencement and prosecution of legal proceedings to recover damages for
infringement and to defend and preserve its rights in the Intellectual Property.

 

(d)                                No Abandonment.  No Grantor may abandon any
of the Intellectual Property necessary to the conduct of its business other than
in the exercise of such Grantor’s reasonable business judgment.

 

(e)                                 Licenses.  No Grantor shall sell or assign
any of its interest in any of the Intellectual Property other than in the
ordinary course of business for full and fair consideration without the prior
written consent of Secured Party.

 

(f)                                   No Conflicting Agreements. No Grantor
shall enter into any agreement, including any licensing agreement, that is or
may be inconsistent with such Grantor’s Obligations under this Security
Agreement or any of the other Loan Documents.

 

(g)                                Additional Intellectual Property.  Each
Grantor shall give Secured Party prompt written notice if such Grantor shall
obtain rights to or become entitled to the benefit of any Intellectual Property
not identified on Schedule 3.17 which is material to its business.  Each Grantor
shall execute and deliver any and all Patent Security Agreements, Copyright
Security Agreements, or Trademark Security Agreements, each in form and
substance satisfactory to Secured Party, as Secured Party may request to
evidence Secured Party’s Lien on such Intellectual Property.

 

(h)                                 Obligation upon Default.  On and after the
occurrence of an Event of Default, each Grantor shall use its reasonable efforts
to obtain any consents, waivers, or agreements necessary to enable Secured Party
to exercise its rights and remedies with respect to the Intellectual Property.

 

21

--------------------------------------------------------------------------------


 

4.8                              Collateral Notes and Collateral Note Security. 
Without the prior written consent of Secured Party, no Grantor may (a) modify or
substitute, or permit the modification, or substitution of, any Collateral Note
or any Document evidencing the Collateral Note Security or (b) release any
Collateral Note Security unless specifically required by the terms thereof.

 

4.9                              Instruments; Chattel Paper; and Documents. 
Each Grantor will (a) deliver to Secured Party immediately upon execution of
this Security Agreement the originals of all Chattel Paper and Instruments (if
any then exists), (b) hold in trust for Secured Party upon receipt and
immediately thereafter deliver to Secured Party any Chattel Paper and
Instruments constituting Collateral, (c) mark conspicuously all Chattel Paper
and Instruments (other than any delivered to Secured Party) with an appropriate
reference to the security interest of Secured Party, and (d) upon Secured
Party’s request, deliver to Secured Party (and thereafter hold in trust for
Secured Party upon receipt and immediately deliver to Secured Party) any
Document evidencing or constituting Collateral.

 

4.10                       Deposit, Commodity, and Securities Accounts.  With
respect to any Deposit Account, Commodity Account, or Securities Account, each
Grantor shall (a) maintain such accounts at the institutions described on the
Perfection Certificate or such additional institutions as have complied with
clause (b) hereof; (b) within thirty (30) days of Secured Party’s request
therefor, deliver to each depository bank and security intermediary a letter in
form and substance satisfactory to Secured Party with respect to Secured Party’s
rights in such account and use its best efforts to obtain the execution of such
letter by each institution stating that the pledge of such account has been
recorded in the books and records of such institution and that Secured Party
shall have exclusive Control over such account; (c) deliver to Secured Party all
certificates or Instruments, if any, now or hereafter representing or evidencing
such accounts, accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to
Secured Party. Without Secured Party’s consent, no Grantor shall establish any
additional accounts, unless such accounts are subject to Secured Party’s
exclusive Control.

 

4.11                       Commercial Tort Claims.  If any Grantor at any time
holds or acquires a Commercial Tort Claim, such Grantor shall (a) immediately
forward to Secured Party written notification of any and all Commercial Tort
Claims, including any and all actions, suits and proceedings before any court or
Governmental Authority by or affecting such Grantor; and (b) execute and deliver
such statements, Documents and notices and do and cause to be done all such
things as may be required by Secured Party, or required by law, including all
things which may from time to time be necessary under the UCC to fully create,
preserve, perfect and protect the priority of Secured Party’s security interest
in any Commercial Tort Claims.

 

4.12                       Letters-of-Credit Rights.  If any Grantor is at any
time a beneficiary under a letter of credit now or hereafter issued in favor of
any Grantor, such Grantor shall promptly notify Secured Party thereof in writing
and, at Secured Party’s request, such Grantor shall, pursuant to an agreement in
form and substance satisfactory to Secured Party, either (a) arrange for the
issuer or any confirmer of such letter of credit to consent to an assignment to
Secured Party of the Proceeds of any drawing under the letter of credit or
(b) arrange for Secured Party to become the transferee beneficiary of the letter
of credit, with Secured Party agreeing, in each

 

22

--------------------------------------------------------------------------------


 

case, that the Proceeds of any drawing under the letter of credit are to be
applied to the Secured Obligations as provided in the Credit Agreement.

 

4.13                       Fixtures.  For any Collateral that is a Fixture or an
accession which has been attached to real estate or other goods prior to the
perfection of the security interest of Secured Party, the applicable Grantor
shall furnish Secured Party, upon reasonable demand, a disclaimer of interest in
each such Fixture or accession and a consent in writing to the security interest
of Secured Party therein, signed by all persons having any interest in such
Fixture or accession by virtue of any interest in the real estate or other goods
to which such Fixture or accession has been attached.

 

4.14                       Federal, State or Municipal Claims.  Each Grantor
will notify Secured Party of any Collateral which constitutes a claim against a
Governmental Authority, or any instrumentality or agency thereof, the assignment
of which claim is restricted by federal, state or municipal law.

 

4.15                       Warehouse Receipts Non-Negotiable.  Each Grantor
agrees that if any warehouse receipt or receipt in the nature of a warehouse
receipt is issued with respect to any of its inventory, such warehouse receipt
or receipt in the nature thereof shall not be “negotiable” (as such term is used
in Section 7-104 of the UCC).

 

4.16                       [Reserved].

 

4.17                       Lockboxes.  Upon request of Secured Party, each
Grantor shall execute and deliver to Secured Party irrevocable lockbox
agreements in the form provided by or otherwise acceptable to Secured Party,
which agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of Secured Party granted hereunder and of
irrevocable instructions to wire all amounts collected therein to a special
collateral account at Secured Party.

 

4.18                       Use and Operation of Collateral.  Should any
Collateral come into the possession of Secured Party, Secured Party may use or
operate such Collateral for the purpose of preserving it or its value, pursuant
to the order of a court of appropriate jurisdiction or in accordance with any
other rights held by Secured Party in respect of such Collateral.  Each Grantor
covenants to promptly reimburse and pay to Secured Party, at Secured Party’s
request, the amount of all expenses (including the cost of any insurance and
payment of taxes or other charges) incurred by Secured Party in connection with
its custody and preservation of the Collateral, and all such expenses, costs,
taxes, and other charges shall bear interest at the Default Rate until repaid
and, together with such interest, shall be payable by Grantors to Secured Party
upon demand and shall become part of the Secured Obligations. However, the risk
of accidental loss or damage to, or diminution in value of, the Collateral is on
Grantors, and Secured Party shall have no liability whatever for failure to
obtain or maintain insurance, nor to determine whether any insurance ever in
force is adequate as to amount or as to the risks insured. With respect to the
Collateral that is in the possession of Secured Party, Secured Party shall have
no duty to fix or preserve rights against prior parties to such Collateral and
shall never be liable for any failure to use diligence to collect any amount
payable in respect of such Collateral, but shall

 

23

--------------------------------------------------------------------------------


 

be liable only to account to Grantors for what it may actually collect or
receive thereon. The provisions of this subparagraph are applicable whether or
not an Event of Default has occurred.

 

4.19                       Certain Proceeds.  Notwithstanding any contrary
provision herein, any and all Proceeds of any Collateral consisting of cash,
checks and other non-cash items shall be part of the Collateral hereunder, and
shall, if received by any Grantor, be held in trust for the benefit of Secured
Party, and shall forthwith be delivered to Secured Party (accompanied by proper
instruments of assignment and/or stock and/or bond powers executed by such
Grantor in accordance with Secured Party’s instructions) to be held subject to
the terms of this Security Agreement.  Any cash Proceeds of the Collateral which
come into the possession of Secured Party on and after the occurrence of an
Event of Default (including insurance Proceeds) may, at Secured Party’s option,
be applied in whole or in part to the Secured Obligations (to the extent then
due), be released in whole or in part to or on the written instructions of such
Grantor for any general or specific purpose, or be retained in whole or in part
by Secured Party as additional Collateral.  The provisions of this subparagraph
are applicable whether or not an Event of Default has occurred.

 

4.20                       Further Assurances.  At any time and from time to
time, upon the request of Secured Party, and at the sole expense of Grantors,
each Grantor shall promptly execute and deliver all such further Instruments and
Documents and take such further actions as Secured Party may deem necessary or
desirable (a) to assure Secured Party that its security interests hereunder are
perfected with a first priority Lien, (b) to carry out the provisions and
purposes of this Security Agreement, including (i) the filing of such financing
statements as Secured Party may require, (ii) executing control agreements with
respect to the Collateral, in each case naming Secured Party, as secured party,
in form and substance satisfactory to Secured Party, (iii) furnishing to Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may reasonably request, all in reasonable detail,
(iv) the deposit of all certificates of title issuable with respect to any of
the Collateral and noting thereon the security interest hereunder, (v) taking
all actions required by law in any relevant UCC, or by other law as applicable
in any foreign jurisdiction, and (vi) to ensure that a Lien and security
interest is granted on any of the Excluded Property set forth in clause (b) of
the definition of “Excluded Property”, such Grantor shall use its best efforts
to obtain any required consents from any Person other than Borrower and its
Affiliates with respect to any permit or license or any Contractual Obligation
with such Person entered into by such Grantor that requires such consent as a
condition to the creation by such Grantor of a Lien on any right, title or
interest in such permit, license or Contractual Obligation related thereto.  A
carbon, photographic, or other reproduction of this Security Agreement or of any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement and may be filed as a financing statement.

 

4.21                       Additional Grantors. Upon the execution and delivery
by any person of a security agreement supplement in form and substance
satisfactory to Secured Party (each a “Security Agreement Supplement”), such
person shall be and become a Grantor hereunder and each reference in this
Security Agreement and the other Loan Documents to “Grantor” shall also mean and
be a reference to such person.  Upon the written request of Secured Party or if
Grantor so chooses, Grantor shall cause its domestic Subsidiaries to execute and
deliver a Security Agreement Supplement.

 

24

--------------------------------------------------------------------------------


 

5.                                     REMEDIES UPON EVENT OF DEFAULT

 

5.1                              Remedies.  On and after the occurrence of an
Event of Default under the Credit Agreement or any other Loan Document, Secured
Party may exercise any or all of the following rights and remedies:

 

(a)                                 Contractual Remedies. Those rights and
remedies provided in this Security Agreement, the Credit Agreement, or any other
Loan Document, provided that this Section 5.1(a) shall not limit any rights or
remedies available to Secured Party prior to the occurrence of an Event of
Default.

 

(b)                                Legal Remedies.  Those rights and remedies
available to a secured party under the UCC (whether or not the UCC applies to
the affected Collateral) or under any other applicable law (including any law
governing the exercise of a bank’s right of setoff or bankers’ lien) when a
debtor is in default under a security agreement.

 

(c)                                 Disposition of Collateral.  Without notice
except as specifically provided in Section 5.2(c) or elsewhere herein, sell,
lease, assign, grant an option or options to purchase or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, for cash, on credit or for future delivery, and upon such other terms as
Secured Party may deem commercially reasonable. Neither Secured Party’s
compliance with any applicable state or federal law in the conduct of such sale,
nor its disclaimer of any warranties relating to the Collateral, shall be
considered to affect the commercial reasonableness of such sale. Each Grantor
hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.

 

(d)                                Distributions. On and after the occurrence of
an Event of Default, all payments and distributions made to any Grantor upon or
with respect to the Collateral shall be paid or delivered to Secured Party, and
each Grantor agrees to take all such action as Secured Party may deem necessary
or appropriate to cause all such payments and distributions to be made to
Secured Party.  Further, Secured Party shall have the right, at any time after
the occurrence of any Event of Default, to notify and direct any issuer to
thereafter make all payments, dividends, and any other distributions payable in
respect thereof directly to Secured Party.  Such issuer shall be fully protected
in relying on the written statement of Secured Party that it then holds a
security interest which entitles it to receive such payments and distributions. 
Any and all Money and other property paid over to or received by Secured Party
hereunder shall be retained by Secured Party as additional collateral hereunder
and may be applied in accordance with Section 5.10 hereof.

 

(e)                                 Use of Premises.  Secured Party shall be
entitled to occupy and use any premises owned or leased by any Grantor where any
of the Collateral or any records relating to the Collateral are located until
the Secured Obligations are paid or the Collateral is removed therefrom,
whichever first occurs, without any obligation to pay such Grantor for such use
and occupancy.

 

25

--------------------------------------------------------------------------------


 

5.2                              Grantors’ Obligations Upon Event of Default. 
Upon the request of Secured Party on and after the occurrence of an Event of
Default, each Grantor will:

 

(a)                                 Assembly of Collateral.  Assemble and make
available to Secured Party the Collateral and all records relating thereto at
any place or places specified by Secured Party.

 

(b)                                Secured Party Access.  Permit Secured Party,
by Secured Party’s representatives and agents, to enter any premises where all
or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all or any part of the Collateral and
to remove all or any part of the Collateral.

 

(c)                                 Notice of Disposition of Collateral.  Each
Grantor hereby waives notice of the time and place of any public sale or the
time after which any private sale or other disposition of all or any part of the
Collateral may be made.  To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to any
Grantor, addressed as set forth in Section 6.13, at least ten (10) days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. Secured Party shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given.  Subject to the provisions of applicable law, Secured
Party may postpone or cause the postponement of the sale of all or any portion
of the Collateral by announcement at the time and place of such sale, and such
sale may, without further notice, to the extent permitted by law, be made at the
time and place to which the sale was postponed, or Secured Party may further
postpone such sale by announcement made at such time and place.

 

5.3                              Condition of Collateral; Warranties.  Secured
Party has no obligation to clean-up or otherwise prepare the Collateral for
sale.  Secured Party may sell the Collateral without giving any warranties as to
the Collateral.  Secured Party may specifically disclaim any warranties of title
or the like.  This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

 

5.4                              Collection of Receivables.  On and after the
occurrence of an Event of Default, Secured Party may at any time in its sole
discretion, by giving Grantors written notice, elect to require that the
Receivables be paid directly to Secured Party.  In such event, each Grantor
shall, and shall permit Secured Party to, promptly notify the Account Debtors
under the Receivables of Secured Party’s interest therein and direct such
Account Debtors to make payment of all amounts then or thereafter due under the
Receivables directly to Secured Party.  Upon receipt of any such notice from
Secured Party, each Grantor shall thereafter hold in trust for Secured Party,
all amounts and Proceeds received by it with respect to the Receivables and
immediately and at all times thereafter deliver to Secured Party all such
amounts and Proceeds in the same form as so received, whether by cash, check,
draft or otherwise, with any necessary endorsements.  Secured Party shall hold
and apply funds so received as provided by the terms of Section 5.10.  If after
the occurrence of an Event of Default, any Account Debtor fails or refuses to
make payment on any Collateral when due, Secured Party is authorized, in its
sole discretion, either in its own name or in the name of Grantors, to take such
action as Secured Party shall deem appropriate for the collection of any amounts
owed with respect to Collateral or upon which a delinquency

 

26

--------------------------------------------------------------------------------


 

exists.  Each Grantor agrees that Secured Party may at any time and from time to
time, if an Event of Default has occurred, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as Secured
Party in its sole discretion shall determine or abandon any Receivable, and any
such action by Secured Party shall be commercially reasonable so long as Secured
Party acts in good faith based on information known to it at the time it takes
any such action. Regardless of any other provision hereof, however, Secured
Party shall never be liable for its failure to collect, or for its failure to
exercise diligence in the collection of, any amounts owed with respect to
Collateral, nor shall it be under any duty whatsoever to anyone except Grantors
to account for funds that it shall actually receive hereunder.

 

5.5                              Cash Collateral Account.  On and after the
occurrence of an Event of Default, Secured Party shall have, and each Grantor
hereby grants to Secured Party, the right and authority to transfer all funds on
deposit in the Deposit Accounts to a “Cash Collateral Account” (herein so
called) maintained with a depository institution acceptable to Secured Party and
subject to the exclusive direction, domain, and Control of Secured Party, and no
disbursements or withdrawals shall be permitted to be made by any Grantor from
such Cash Collateral Account.  Such Cash Collateral Account shall be subject to
the security interest in favor of Secured Party herein created, and each Grantor
hereby grants a security interest to Secured Party in and to, such Cash
Collateral Account and all checks, drafts, and other items ever received by any
Grantor for deposit therein.  Furthermore, if an Event of Default has occurred,
Secured Party shall have the right, at any time in its discretion without notice
to any Grantor, (a) to transfer to or to register in the name of Secured Party
or nominee any certificates of deposit or deposit instruments constituting
Deposit Accounts and shall have the right to exchange such certificates or
Instruments representing Deposit Accounts for certificates or Instruments of
smaller or larger denominations and (b) to take and apply against the
Obligations any and all funds then or thereafter on deposit in the Cash
Collateral Account or otherwise constituting Deposit Accounts.

 

5.6                              Intellectual Property.  For purposes of
enabling Secured Party to exercise its rights and remedies under this Security
Agreement and enabling Secured Party and its successors and assigns to enjoy the
full benefits of the Collateral, each Grantor hereby grants to Secured Party an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license, or sublicense any of the
Intellectual Property.  Each Grantor shall provide Secured Party with reasonable
access to all media in which any of the Intellectual Property may be recorded or
stored and all computer programs used for the completion or printout thereof. 
This license shall also inure to the benefit of all successors, assigns, and
transferees of Secured Party.  On and after the occurrence of an Event of
Default, Secured Party may require that Grantors assign all of their right,
title, and interest in and to the Intellectual Property or any part thereof to
Secured Party or such other person as Secured Party may designate pursuant to
Documents satisfactory to Secured Party.  If no Event of Default has occurred,
Grantors shall have the exclusive, non-transferable right and license to use the
Intellectual Property in the ordinary course of business and the exclusive right
to grant to other persons licenses and sublicenses with respect to the
Intellectual Property for full and fair consideration.

 

5.7                              Record Ownership of Securities. On and after
the occurrence of an Event of Default, Secured Party at any time may have any
Collateral that is Pledged Equity Interests and that is in the possession of
Secured Party, or its nominee or nominees, registered in its name, or

 

27

--------------------------------------------------------------------------------


 

in the name of its nominee or nominees, as Secured Party; and, as to any
Collateral that is Pledged Equity Interests so registered, Secured Party shall
execute and deliver (or cause to be executed and delivered) to the applicable
Grantor all such proxies, powers of attorney, dividend coupons or orders, and
other Documents as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting rights and powers which it is
entitled to exercise under this Security Agreement or to receive the dividends
and other distributions and payments in respect of such Collateral that is
Pledged Equity Interests or Proceeds thereof which it is authorized to receive
and retain under this Security Agreement.

 

5.8                              Investment Related Property.  Each Grantor
recognizes that, by reason of certain prohibitions contained in the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder
(collectively, the “Securities Act”) and applicable state securities laws,
Secured Party may be compelled, with respect to any sale of all or any part of
the Investment Related Property conducted without prior registration or
qualification of such Investment Related Property under the Securities Act
and/or such state securities laws, to limit purchasers to those who will agree,
among other things, to acquire the Investment Related Property for their own
account, for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges that any such private sale may be at prices
and on terms less favorable than those obtainable through a public sale without
such restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that Secured Party shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.  If Secured Party determines
to exercise its right to sell any or all of the Investment Related Property,
upon written request, each Grantor shall and shall cause each issuer of any
Pledged Stock to be sold hereunder, each partnership and each limited liability
company from time to time to furnish to Secured Party all such information as
Secured Party may request in order to determine the number and nature of
interest, shares or other Instruments included in the Investment Related
Property which may be sold by Secured Party in exempt transactions under the
Securities Act and the rules and regulations of the Securities and Exchange
Commission thereunder. In case of any sale of all or any part of the Investment
Related Property on credit or for future delivery, such Collateral so sold may
be retained by Secured Party until the selling price is paid by the purchaser
thereof, but Secured Party shall not incur any liability in case of the failure
of such purchaser to take up and pay for such assets so sold and in case of any
such failure, such Collateral may again be sold upon like notice.  Secured
Party, instead of exercising the power of sale herein conferred upon them, may
proceed by a suit or suits at law or in equity to foreclose security interests
created hereunder and sell such Investment Related Property, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction.

 

5.9                              Sales on Credit.  If Secured Party sells any of
the Collateral upon credit, Grantors will be credited only with payments
actually made by the purchaser, received by Secured Party, and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and Grantors shall be
credited with the Proceeds of the sale.

 

28

--------------------------------------------------------------------------------


 

5.10                       Application of Proceeds.  On and after the occurrence
of an Event of Default, the Proceeds of the Collateral shall be applied by
Secured Party to payment of the Secured Obligations in such manner and order as
Secured Party may elect in its sole discretion. If the Proceeds of any sale or
other disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by Secured Party to collect such deficiency.

 

5.11                       Power of Attorney.  Each Grantor hereby appoints
Secured Party and Secured Party’s designee as its attorney, with power: (a) on
and after the occurrence of an Event of Default, to endorse such Grantor’s name
on any checks, notes, acceptances, money orders, or other forms of payment or
security that come into Secured Party’s possession; (b) to sign such Grantor’s
name on any invoice, bill of lading, warehouse receipt, or other negotiable or
non-negotiable Document constituting Collateral, on drafts against customers, on
assignments of Accounts, on notices of assignment, financing statements, and
other public records, and to file any such financing statements by electronic
means with or without a signature as authorized or required by applicable law or
filing procedure; (c) so long as any Event of Default has occurred, to notify
the post office authorities to change the address for delivery of any Grantor’s
mail to an address designated by Secured Party and to receive, open, and dispose
of all mail addressed to any Grantor; (d) to send requests for verification of
Accounts to customers or Account Debtors; (e) to complete in any Grantor’s name
or Secured Party’s name, any order, sale, or transaction, obtain the necessary
Documents in connection therewith, and collect the Proceeds thereof; (f) to
clear Inventory through customs in any Grantor’s name, Secured Party’s name, or
the name of Secured Party’s designee, and to sign and deliver to customs
officials powers of attorney in any Grantor’s name for such purpose; (g) to the
extent that any Grantor’s authorization given in Section 2.3 of this Security
Agreement is not sufficient, to file such financing statements with respect to
this Security Agreement, with or without such Grantor’s signature, or to file a
photocopy of this Security Agreement in substitution for a financing statement,
as Secured Party may deem appropriate and to execute in such Grantor’s name such
financing statements and amendments thereto and continuation statements which
may require such Grantor’s signature; and (h) subject to the terms and
conditions of this Security Agreement and, if applicable, after Secured Party
has determined that any Grantor has failed to take any action required under the
Credit Agreement, this Security Agreement or any other Loan Documents, to do all
things reasonably necessary to carry out the terms and conditions of the Credit
Agreement and this Security Agreement.  Each Grantor ratifies and approves all
acts of such attorney.  None of Lender or Secured Party nor their attorneys will
be liable for any acts or omissions or for any error of judgment or mistake of
fact or law except for their willful misconduct, gross negligence, or violation
of law as determined by a court of competent jurisdiction in final and
nonappealable judgment.  This power, being coupled with an interest, is
irrevocable until this Security Agreement is terminated in accordance with
Section 6.16.

 

6.                                     GENERAL PROVISIONS

 

6.1                              Joint and Several Obligations of Grantors.

 

(a)                                 Each Grantor is accepting joint and several
liability hereunder with other persons that have executed or will execute a
Security Agreement in consideration of the financial accommodation to be
provided by the holders of the Secured Obligations, for

 

29

--------------------------------------------------------------------------------


 

the mutual benefit, directly and indirectly, of each Grantor and in
consideration of the undertakings of each Grantor to accept joint and several
liability for the Obligations of each of them.

 

(b)                                Each Grantor jointly and severally hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Grantors with respect to
the payment and performance of all of the Secured Obligations, it being the
intention of the parties hereto that all the Secured Obligations shall be the
joint and several Obligations of each Grantor without preferences or distinction
among them.

 

6.2                              Limitation of Obligations.

 

(a)                                 The provisions of this Security Agreement
are severable, and in any action or proceeding involving any applicable law
affecting the rights of creditors generally, if the Obligations of any Grantor
under this Security Agreement would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Grantor’s
liability under this Security Agreement, then, notwithstanding any other
provision of this Security Agreement to the contrary, the amount of such
liability shall, without any further action by Grantors or Secured Party, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Grantor’s “Maximum Liability”).  This
Section 6.2 with respect to the Maximum Liability of each Grantor is intended
solely to preserve the rights of Secured Party hereunder to the maximum extent
not subject to avoidance under applicable law, and none of Grantors or any other
Person shall have any right or claim under this Section 6.2(a) with respect to
the Maximum Liability, except to the extent necessary to ensure that the
Obligations of Grantors hereunder shall not be rendered voidable under
applicable law.

 

(b)                                Each Grantor agrees that the Secured
Obligations may at any time and from time to time exceed the Maximum Liability
of such Grantor, and may exceed the aggregate Maximum Liability of all other
Grantors, without impairing this Security Agreement or affecting the rights and
remedies of Secured Party.  Nothing in this Section 6.2(b) shall be construed to
increase any Grantor’s Obligations hereunder beyond its Maximum Liability.

 

(c)                                 Notwithstanding any or all of the Secured
Obligations becoming unenforceable against any Grantor or the determination that
any or all of the Secured Obligations shall have become discharged, disallowed,
invalid, illegal, void or otherwise unenforceable as against any Grantor
(whether by operation of any present or future law or by order of any court or
governmental agency), the Secured Obligations shall, for the purposes of this
Security Agreement, continue to be outstanding and in full force and effect.

 

6.3                              NO RELEASE OF GRANTORS.  THE OBLIGATIONS OF
GRANTORS UNDER THIS SECURITY AGREEMENT SHALL NOT BE REDUCED, LIMITED OR
TERMINATED, NOR SHALL GRANTORS BE DISCHARGED FROM ANY

 

30

--------------------------------------------------------------------------------


 

OBLIGATION HEREUNDER, FOR ANY REASON WHATSOEVER (other than pursuant to
Section 6.16), including (and whether or not the same shall have occurred or
failed to occur once or more than once and whether or not Grantors shall have
received notice thereof):

 

(a)                                 (i) any increase in the principal amount of,
or interest rate applicable to, (ii) any extension of the time of payment,
observance or performance of, (iii) any other amendment or modification of any
of the other terms and provisions of, (iv) any release, composition or
settlement (whether by way of acceptance of a plan of reorganization or
otherwise) of, (v) any subordination (whether present or future or contractual
or otherwise) of, or (vi) any discharge, disallowance, invalidity, illegality,
voidness or other unenforceability of, the Secured Obligations;

 

(b)                                (i) any failure to obtain, (ii) any release,
composition or settlement of, (iii) any amendment or modification of any of the
terms and provisions of, (iv) any subordination of, or (v) any discharge,
disallowance, invalidity, illegality, voidness or other unenforceability of, any
Loan Documents;

 

(c)                                 (i) any failure to obtain or any release of,
any failure to protect or preserve, (ii) any release, compromise, settlement or
extension of the time of payment of any Obligations constituting, (iii) any
failure to perfect or maintain the perfection or priority of any Lien upon,
(iv) any subordination of any Lien upon, or (v) any discharge, disallowance,
invalidity, illegality, voidness or other unenforceability of any Lien or
intended Lien upon, any collateral now or hereafter securing, the Secured
Obligations or any other guaranties thereof;

 

(d)                                any termination of or change in any
relationship between Grantors and Secured Party or the addition or release of
any Grantor;

 

(e)                                 any exercise of, or any failure or election
not to exercise, delay in the exercise of, waiver of, or forbearance of or other
indulgence with respect to, any right, remedy or power available to Secured
Party, including (i) any election not to or failure to exercise any right of
setoff, recoupment or counterclaim, (ii) any election of remedies effected by
Secured Party, including the foreclosure upon any real estate constituting
collateral, whether or not such election affects the right to obtain a
deficiency judgment, and (iii) any election by Secured Party in any proceeding
under the Bankruptcy Code of the application of Section 1111(b)(2) of the
Bankruptcy Code; and

 

(f)                                   ANY OTHER ACT OR FAILURE TO ACT OR ANY
OTHER EVENT OR CIRCUMSTANCE THAT (i) VARIES THE RISK OF GRANTORS UNDER THIS
SECURITY AGREEMENT OR (ii) BUT FOR THE PROVISIONS HEREOF, WOULD, AS A MATTER OF
STATUTE OR RULE OF LAW OR EQUITY, OPERATE TO REDUCE, LIMIT OR TERMINATE THE
OBLIGATIONS OF GRANTORS HEREUNDER OR DISCHARGE GRANTORS FROM ANY OBLIGATION
HEREUNDER.

 

6.4                              Subordination of Certain Claims.  Any and all
rights and claims of Grantors against Borrower or against any other Person or
property, arising by reason of any payment by

 

31

--------------------------------------------------------------------------------


 

any Grantors to Secured Party pursuant to the provisions, or in respect, of this
Security Agreement shall be subordinate, junior and subject in right of payment
to the prior and indefeasible payment in full of all Secured Obligations to
Secured Party, and until such time, Grantors defer all rights of subrogation,
contribution or any similar right and until such time agree not to enforce any
such right or remedy Secured Party may now or hereafter have against Borrower,
any endorser or any other Grantor of all or any part of the Secured Obligations
and any right to participate in, or benefit from, any security given to Secured
Party to secure any of the Secured Obligations.  All Liens and security
interests of Grantors, whether now or hereafter arising and howsoever existing,
in assets of Borrower or any assets securing the Secured Obligations shall be
and hereby are subordinated to the rights and interests of Secured Party and in
those assets until the prior and indefeasible final payment in full of all
Secured Obligations to Secured Party.  If any amount shall be paid to Grantors
contrary to the provisions of this Section 6.4 at any time when any of the
Secured Obligations shall not have been indefeasibly paid in full, such amount
shall be held in trust for the benefit of Secured Party and shall forthwith be
turned over in kind in the form received to Secured Party (duly endorsed if
necessary) to be credited and applied against the Secured Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement.

 

6.5                              Recovered Payments. The Secured Obligations
shall be deemed not to have been paid, observed or performed, and Grantors’
Obligations under this Security Agreement in respect thereof shall continue and
not be discharged, to the extent that any payment, observance or performance
thereof by any Grantor is recovered from or paid over by or for the account of
Secured Party for any reason, including as a preference or fraudulent transfer
or by virtue of any subordination (whether present or future or contractual or
otherwise) of the Secured Obligations, whether such recovery or payment over is
effected by any judgment, decree or order of any court or governmental agency,
by any plan of reorganization or by settlement or compromise by Secured Party
(whether or not consented to by Grantors) of any claim for any such recovery or
payment over.  Each Grantor hereby expressly waives the benefit of any
applicable statute of limitations and agrees that it shall be liable hereunder
whenever such a recovery or payment over occurs.

 

6.6                              No Waiver. No delay or omission of Secured
Party to exercise any right or remedy granted under this Security Agreement
shall impair such right or remedy or be construed to be a waiver of any Event of
Default, or an acquiescence therein, and any single or partial exercise of any
such right or remedy shall not preclude any other or further exercise thereof or
the exercise of any other right or remedy.  No waiver, amendment or other
variation of the terms, conditions or provisions of this Security Agreement
whatsoever shall be valid unless in writing signed by Secured Party and then
only to the extent in such writing specifically set forth.  All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to Secured Party until the Secured
Obligations have been paid in full.

 

6.7                              Secured Party Performance of Grantors’
Obligations.  Without having any obligation to do so, Secured Party may perform
or pay any Obligation which any Grantor has agreed to perform or pay in this
Security Agreement and each Grantor shall, jointly and severally, reimburse
Secured Party for any amounts paid by Secured Party pursuant to this
Section 6.7.  Each Grantor’s Obligation to reimburse Secured Party pursuant to
the preceding sentence shall be a Secured Obligation payable on demand.

 

32

--------------------------------------------------------------------------------


 

6.8                              Specific Performance of Certain Covenants. 
Each Grantor acknowledges and agrees that a breach of any of the covenants
contained in Sections 4.2(d), Error! Reference source not found., 4.9, 4.17,
5.4, 5.5, 5.6, 5.10, 5.11, or 6.9 will cause irreparable injury to Secured
Party, that Secured Party has no adequate remedy at law in respect of such
breaches and therefore agrees, without limiting the right of Secured Party to
seek and obtain specific performance of other Obligations of such Grantor
contained in this Security Agreement, that the covenants of such Grantor
contained in the Sections referred to in this Section 6.8 shall be specifically
enforceable against such Grantor.

 

6.9                              Dispositions Not Authorized.  No Grantor is
authorized to sell or otherwise dispose of the Collateral except as set forth in
Section 4.2(e) and notwithstanding any course of dealing between any Grantor and
Secured Party or other conduct of Secured Party, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.2(e))
shall be binding upon Secured Party unless such authorization is in writing
signed by Secured Party.

 

6.10                       Waivers.  Except to the extent expressly otherwise
provided herein or in other Loan Documents and to the fullest extent permitted
by applicable law, each Grantor waives (a) any right to require Secured Party to
proceed against any other Person, to exhaust its rights in Collateral, or to
pursue any other right which Secured Party or any Lender may have; (b) with
respect to the Secured Obligations, presentment and demand for payment, protest,
notice of protest and nonpayment, notice of intent to accelerate, and notice of
acceleration; and (c) all rights of marshaling in respect of any and all of the
Collateral.

 

6.11                       Benefit of Agreement.  The terms and provisions of
this Security Agreement shall be binding upon and inure to the benefit of
Grantors, Secured Party and their respective successors and assigns, except that
no Grantor shall have the right to assign its rights or delegate its Obligations
under this Security Agreement or any interest herein, without the prior written
consent of Secured Party.

 

6.12                       Survival.  All representations and warranties of each
Grantor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement. Without prejudice to the survival of any
other Obligation of each Grantor hereunder, the Obligations of each Grantor
under Sections 6.14 and 6.18 shall survive termination of this Security
Agreement.

 

6.13                       Sending Notices.  Whenever any notice is required or
permitted to be given under the terms of this Security Agreement, the same
shall, except as otherwise expressly provided for in this Security Agreement, be
given in writing, and sent by: (a) certified mail, return receipt requested,
postage pre paid; (b) a national overnight delivery service; (c) hand delivery
with written receipt acknowledged; or (d) facsimile, followed by a copy sent in
accordance with clause (b) or (c) of this Section 6.13 sent the same day as the
facsimile, in each case to the address or facsimile number (together with a
contemporaneous copy to each copied addressee), as applicable, set forth on the
signature page to this Security Agreement or in the Credit Agreement.  Lender
and Grantors shall not conduct communications contemplated by this Security
Agreement by electronic mail or other electronic means, except by facsimile
transmission as expressly provided in this Section 6.13, and the use of the
phrase “in writing” or

 

33

--------------------------------------------------------------------------------


 

the word “written” shall not be construed to include electronic communications
except by facsimile transmissions as expressly provided in this Section 6.13. 
Any notice required or given hereunder shall be deemed received the same
Business Day if sent by hand delivery or facsimile, the next Business Day if
sent by overnight courier, or three (3) Business Days after posting if sent by
certified mail, return receipt requested; provided that any notice received
after 5:00 p.m. San Antonio, Texas time on any Business Day or received on any
day that is not a Business Day shall be deemed to have been received on the
following Business Day.

 

6.14                       Taxes and Expenses.  Any taxes (including income
taxes) payable or ruled payable by federal or state authority in respect of this
Security Agreement shall be paid by each Grantor, together with interest and
penalties, if any.  Grantors shall jointly and severally reimburse Secured Party
for any and all out-of-pocket expenses and internal charges (including
reasonable attorneys’, auditors’ and accountants’ fees and reasonable time
charges of attorneys, paralegals, auditors and accountants who may be employees
of Secured Party) paid or incurred by Secured Party in connection with the
preparation, execution, delivery, and administration, of this Security Agreement
and in the audit, analysis, administration, collection, preservation or sale of
the Collateral (including the expenses and charges associated with any periodic
or special audit of the Collateral). In addition, Grantors shall be jointly and
severally obligated to pay all of the costs and expenses incurred by Secured
Party, including attorneys’ fees and court costs, in obtaining or liquidating
the Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against Secured Party
or any Grantor concerning any matter arising out of or connected with this
Security Agreement, any Collateral or the Secured Obligations, including any of
the foregoing arising in, arising under or related to a case under any
bankruptcy, insolvency or similar law.  Any and all costs and expenses incurred
by each Grantor in the performance of actions required pursuant to the terms
hereof shall be borne solely by such Grantor.

 

6.15                       Headings.  The title of and section headings in this
Security Agreement are for convenience of reference only, and shall not govern
the interpretation of any of the terms and provisions of this Security
Agreement.

 

6.16                       Termination.  This Security Agreement shall continue
in effect (notwithstanding the fact that from time to time there may be no
Secured Obligations outstanding) until (a) the Credit Agreement has terminated
pursuant to its express terms and (b) all of the Secured Obligations have been
indefeasibly paid and performed in full and no commitments of Secured Party
which would give rise to any Secured Obligations are outstanding; provided that
the termination of this Security Agreement under this Section 6.16 is subject to
Section 6.5.

 

6.17                       GOVERNING LAW.  THIS SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE
LAW OF CONFLICTS) OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

6.18                       Indemnity.  Each Grantor does hereby assume all
liability for the Collateral, for the security interest of Secured Party, and
for any use, possession, maintenance, and management of, all or any of the
Collateral, including any taxes arising as a result of, or in connection with,
the transactions contemplated herein, and agrees to assume liability for, and to

 

34

--------------------------------------------------------------------------------


 

indemnify and hold Secured Party and its respective successors, assigns, agents,
attorneys, and employees harmless from and against, any and all claims, causes
of action, or liability, for injuries to or deaths of persons and damage to
property, howsoever arising from or incident to such use, possession,
maintenance, and management, whether such persons be agents or employees of any
Grantor or of third parties, or such damage be to property of any Grantor or of
others.  Each Grantor does hereby indemnify, save, and hold Secured Party and
its respective successors, assigns, agents, attorneys, and employees harmless
from and against, and covenants to defend Secured Party against, any and all
losses, damages, claims, costs, penalties, liabilities, and expenses
(collectively, “Claims”), including court costs and attorneys’ fees, and any of
the foregoing, ARISING FROM THE NEGLIGENCE OF SECURED PARTY OR ANY OF ITS
OFFICERS, EMPLOYEES, AGENTS, ADVISORS, OR REPRESENTATIVES, howsoever arising or
incurred because of, incident to, or with respect to Collateral or any use,
possession, maintenance, or management thereof; provided, however, that the
indemnity set forth in this Section 6.18 will not apply to Claims caused by the
gross negligence or willful misconduct of Secured Party or any of its officers,
employees, agents, advisors, or representatives, as determined by a court of
competent jurisdiction in final and nonappealable judgment.

 

6.19                       FINAL AGREEMENT.  THIS AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE TO FOLLOW.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantors and Secured Party have executed this Security
Agreement as of the date first above written.

 

 

BORROWER:

 

 

 

HARTE HANKS, INC.

 

 

 

 

 

By:

/s/ Robert L. R. Munden

 

Name:

Robert L. R. Munden

 

Title:

EVP, CFO & General Counsel

 

 

 

 

 

SECURED PARTY:

 

 

 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Annalese Smolik

 

 

Annalese Smolik

 

 

Senior Vice President

 

--------------------------------------------------------------------------------